DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dormans et al. US 6326661 in view of Chang et al. US 5691939.
Re claim 1, Dormans teaches memory cell in a semiconductor substrate (1, fig2, col3 line20-25) and a doped region (2, fig2, col3 line 25) formed above the semiconductor substrate.
Dormans is silent regarding the device is a P-type metal-oxide-semiconductor (PMOS) flash memory cell.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dormans and Chang by replacing the transistor formed above substrate 1 with the PMOS of Chang. The motivation to do so reduce the size of the device and decrease the programming and erasing voltage (Chang, col2 line 15-25).
Re claim 2, Dormans modified above teaches the PMOS flash memory cell of claim 1, further comprising: a word-line (Dormans, WL, fig1, col3 line 1-5) connected with the control-gate for applying a voltage to the control-gate (Dormans, col3 line 1-5); a select-line (Dormans, SL, fig1, col3 line 1-5) connected with the select-gate for applying a voltage to the select-gate (Dormans, col3 line 1-5); and a bit-line (Dormans, BL, fig1, col3 line 5-10) connected with the P-source for applying a voltage to the P- source (BL connected to region adjacent to the floating gate, col3 line 5-10).
Re claim 3, Dormans modified above teaches the PMOS flash memory cell of claim 1, further comprising: a tunnel oxide layer (Chang, 24, fig1, col3 line 30) formed on the N-well, wherein the tunnel oxide layer is above the N-well and below the floating-gate.
Re claim 4, Dormans modified above teaches the PMOS flash memory cell of claim 1, wherein the PMOS flash memory cell is programmed by applying a positive-voltage to the control-gate (Chang, fig2, table1), applying a negative-voltage difference between the P-drain and P-source with 14 higher than 16 (Chang, table1), and opening the select-gate (Chang, table1).

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114 II.
Dormans in view of Chang teaches the device with the same structure of the claimed device and manner of operating the device does not differentiate apparatus claim from the prior art.
Re claim 5, Dormans modified above teaches the PMOS flash memory cell of claim 4, wherein the PMOS flash memory cell is deemed a first cell, the first cell is coupled with a second cell via a corresponding word-line, and when the first cell is being programmed, the second cell is inhibited from being programmed by opening the second cell's P-source (Dormans, fig1).
Re claim 6, Dormans modified above teaches the PMOS flash memory cell of claim 4, wherein the PMOS flash memory cell is deemed a first cell, the first cell is coupled with a second cell via a corresponding bit-line, and when the first cell is being programmed, the second cell is inhibited from being programmed by applying a zero-voltage to the second cell's control-gate (Dormans, fig1).
Re claim 7, Dormans modified above teaches the PMOS flash memory cell of claim 1, wherein the PMOS flash memory cell is being read by applying a threshold-difference-voltage to the control-gate (Chang, table1), applying an operational-voltage to the P-source (Chang, table1), applying a biased-voltage to the P-drain (Chang, table1), and applying a zero-voltage to the select-gate (Chang, table1).
Re claim 8, Dormans modified above teaches the PMOS flash memory cell of claim 7, wherein the PMOS flash memory cell is deemed a first cell, the first cell is coupled with a second cell via a 
Re claim 9, Dormans modified above teaches the PMOS flash memory cell of claim 7, wherein the PMOS flash memory cell is deemed a first cell, the first cell is coupled with a second cell via a corresponding bit-line, and when the first cell is being read, the second cell is inhibited from being read by applying the operational-voltage to the second cell's select-gate and the second cell's control-gate (Dormans, fig1).
Re claim 10, Dormans modified above does not explicitly show the PMOS flash memory cell of claim 1, wherein the PMOS flash memory cell is erased along with other memory cells in a flash memory by applying an erase-voltage to the select-gate, applying a zero-voltage to the control-gate and the P-source, and opening the P-drain.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114 II
Dormans in view of Chang teaches the device with the same structure of the claimed device and manner of operating the device does not differentiate apparatus claim from the prior art.
Re claim 11, Dormans teaches a flash memory, comprising: 
a plurality of cells including a first cell, a second cell, a third cell, and a fourth cell (fig1), 
a plurality of word-lines including a first word-line (WL1, fig1) connecting the first cell and the second cell and a second word-line (WL2, fig1) connecting the third cell and the fourth cell, wherein 
a plurality of bit-lines including a first bit-line (BL1, fig1) connecting the first cell and the third cell and a second bit-line (BL2, fig1) connecting the second cell and the fourth cell, wherein each of the plurality of bit-lines connects with and applies a voltage to the corresponding P-sources of the plurality of cells (fig1 and 2); 
a plurality of select-lines including a first select-line (SL1, fig1) connecting the first cell and the second cell and a second select-line (SL2, fig1) connecting the third cell and the fourth cell, wherein each of the plurality of select-lines connects with and applies a voltage to the corresponding select-gate of the plurality of cells (fig1 and 2); and 
a plurality of drain-lines for connecting with the corresponding P-drains of the plurality of cells (ScL, fig1).
Dormans is silent regarding the device is a P-type metal-oxide-semiconductor (PMOS) flash memory cell.
Chang teaches a P-type metal-oxide-semiconductor (PMOS) flash memory cell, wherein each of the plurality of cells correspondingly comprises a floating-gate (22, fig1, col3 line25-30), a control-gate (27, fig1, col3 line40), a select-gate (26, fig1, col3 line45), a P-source (16, fig1, col3 line50-55), and a P-drain (14, fig1, col3 line45-50); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dormans and Chang by replacing the transistor formed above substrate 1 with the PMOS 10 of Chang. The motivation to do so reduce the size of the device and decrease the programming and erasing voltage (Chang, col2 line 15-25).
Re claim 12, Dormans does not explicitly show the PMOS flash memory of claim 11, wherein the first cell is programmed by: applying a positive-voltage to the first word-line, applying a negative-voltage to the first bit-line, and opening the first select-line and the drain lines.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114 II
Dormans in view of Chang teaches the device with the same structure of the claimed device and manner of operating the device does not differentiate apparatus claim from the prior art.
Re claim 13, Dormans modified above teaches the PMOS flash memory of claim 12, wherein the second cell is inhibited from being programmed by opening the second bit-line (Dormans, fig1).
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114 II
Dormans in view of Chang teaches the device with the same structure of the claimed device and manner of operating the device does not differentiate apparatus claim from the prior art.
Re claim 14, Dormans modified above teaches the PMOS flash memory of claim 12, wherein the third cell is inhibited from being programmed by applying a zero-voltage to the second word-line (Dormans, fig1).

Dormans in view of Chang teaches the device with the same structure of the claimed device and manner of operating the device does not differentiate apparatus claim from the prior art.
Re claim 15, Dormans modified above teaches the PMOS flash memory of claim 11, wherein the first cell is being read by: applying a threshold-difference-voltage to the first word-line (Chang, table1), applying an operational-voltage to the first bit-line (Chang, table1), applying a biased-voltage to the plurality of drain-lines (Chang, table1), and applying a zero-voltage to the first select-line (Chang, table1).
Re claim 16, Dormans modified above teaches the PMOS flash memory of claim 15, wherein the second cell is inhibited from being read by: applying the biased-voltage to the second bit-line (Dormans, fig1).
Re claim 17, Dormans modified above teaches the PMOS flash memory of claim 15, wherein the third cell is inhibited from being read by: applying the operational-voltage to the second word-line and to the second select-line (Dormans, fig1).
Re claim 18, Dormans does not explicitly show the PMOS flash memory of claim 11, wherein the flash memory is being erased by: applying a zero-voltage to the plurality of word-lines, applying a zero-voltage to the plurality of bit-lines, applying an erase-voltage to the plurality of select-lines, and opening the plurality of drain-lines.

Dormans in view of Chang teaches the device with the same structure of the claimed device and manner of operating the device does not differentiate apparatus claim from the prior art.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 5691939 in view of Ho et al. US 9793278.

Re claim 19, Chang teaches a method for programming a P-type metal-oxide-semiconductor (PMOS) flash memory cell, the PMOS flash memory cell comprises a floating-gate (22, fig1, col3 line25-30), a control-gate (27, fig1, col3 line40), a select-gate (26, fig1, col3 line45), a P-source (16, fig1, col3 line50-55), and a P-drain (14, fig1, col3 line45-50), the method comprising: applying a positive-voltage to the control-gate (table 1); applying a negative-voltage difference between the P-drain and P-source with potential 14 higher than 16 (Chang, table1), and opening the select-gate (Chang, table1).
Chang does not explicitly show applying a negative-voltage to the P-source (region next to CG), and opening the P-drain (doped region next to SG).
Ho teaches during a programming process open doped region next to the select gate (source region S of SG) apply negative-voltage to the doped region next to CG (col3 line 1-15).

Re claim 20, Chang modified above teaches the method as recited in claim 19, wherein the method further comprises reading the PMOS flash cell by applying a threshold-difference-voltage to the control-gate (Chang, table1), applying an operational-voltage to the P-source (Chang, table1), applying a biased-voltage to the P-drain (Chang, table1), and applying a zero-voltage to the select-gate (Chang, table1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/XIAOMING LIU/Examiner, Art Unit 2812